             Case 5:20-cv-01162 Document 1 Filed 09/30/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 LORIE TAYLOR,

        Plaintiff,

 v.                                                    Case No. 5:20-cv-01162

 CREDIT COLLECTION SERVICES, INC.,

        Defendant.
                                          COMPLAINT

       NOW COMES Plaintiff, LORIE TAYLOR, by and through her undersigned counsel,

complaining of Defendant, CREDIT COLLECTION SERVICES, INC., as follows:

                                  NATURE OF THE ACTION

       1.      This action seeks redress for Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES
       4.      LORIE TAYLOR (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in Seabrook, Texas.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      CREDIT COLLECTION SERVICES, INC. (“Defendant”) is a debt collection firm

that advertises itself as “one of the nation’s largest and most respected collection firms.”

       7.      Defendant maintains a principal place of business at 725 Canon Street, Norwood,

MA 02062.
             Case 5:20-cv-01162 Document 1 Filed 09/30/20 Page 2 of 6




       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt owed to others.

                                 FACTUAL ALLEGATIONS
       9.      At some point in time, Plaintiff opened an account with Frontier Communications,

Inc. for telecommunication services.

       10.     Due to financial difficultly, Plaintiff fell behind on her payments to Frontier

Communications, Inc. (“subject debt”).

       11.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

       12.     The subject debt was eventually placed with Defendant for collection.

       13.     On August 22, 2020, Defendant mailed Plaintiff a letter in an attempt to collect the

subject debt (“Defendant’s Letter”).

       14.     Defendant’s Letter depicted, in pertinent part, as follows:
             Case 5:20-cv-01162 Document 1 Filed 09/30/20 Page 3 of 6




       15.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       16.     Defendant’s Letter did not conspicuously identify the current creditor as required

by §1692g(a)(2) of the FDCPA.

       17.     Specifically, Defendant’s Letter identified “Frontier Communications, Inc.” as the

“Original Creditor” but did not identify the current creditor.

       18.     Defendant’s Letter confused Plaintiff as she was unable to determine if the original

creditor, Frontier Communications, Inc., was also the current creditor. In other words, just because

Frontier Communications, Inc. was the original creditor does not necessarily mean that it is also

the current creditor.
             Case 5:20-cv-01162 Document 1 Filed 09/30/20 Page 4 of 6




       19.     Further obfuscating the identity of the current creditor, Defendant’s Letter

requested that payment be made directly to Defendant, and not the original creditor, Frontier

Communications, Inc.

       20.     Defendant’s Letter was additionally confusing because it did not conspicuously

identify Frontier Communications, Inc. as Defendant’s “client,” thus further obscuring the identity

of the current creditor.

       21.     Accordingly, Plaintiff was deprived of her right to receive critical information

required by the FDCPA.


                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       22.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692g

       23.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
              Case 5:20-cv-01162 Document 1 Filed 09/30/20 Page 5 of 6




                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

               (emphasis added).

       24.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

including the identity of the current creditor.

       25.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

the disclosures required by the FDCPA

       26.     Specifically, Defendant violated §1692g(a)(2) by failing to identify the current

creditor to whom the debt is owed.

       27.     Assuming that Frontier Communications, Inc. is in fact the creditor to whom the

debt is owed, Defendant’s Letter is still deficient because “[t]he mere presence of the correct name

in the notice somewhere does not suffice.” Steffek v. Client Services, Inc., 948 F.3d 761, 765 (7th

Cir. 2020).

       28.     As pled above, Plaintiff was confused by Defendant’s Letter. Plaintiff’s confusion

impacted her decision to pay the subject debt and thus Defendant’s omission was material.
             Case 5:20-cv-01162 Document 1 Filed 09/30/20 Page 6 of 6




       WHEREFORE, Plaintiff requests the following relief:

       A.     a finding that Defendant violated 15 U.S.C. § 1692g(a)(2);

       B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s

              violation(s);

       C.     an award of such additional damages, as the Court may allow, but not exceeding

              $1,000.00;

       D.     an award of attorney’s fees and costs; and

       E.     an award of such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: September 30, 2020                         Respectfully submitted,

                                                  LORIE TAYLOR

                                                  By: /s/ Mohammed O. Badwan

                                                  Mohammed O. Badwan, Esq.
                                                  Sulaiman Law Group, Ltd.
                                                  2500 South Highland Avenue
                                                  Suite 200
                                                  Lombard, Illinois 60148
                                                  (630) 575-8180
                                                  mbadwan@sulaimanlaw.com
